              Case 2:20-cv-01764-RSL Document 6 Filed 12/07/20 Page 1 of 1




 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7
     ANGELA D. CARLYLE,
 8
                    Plaintiff,                              No. 2:20-cv-01764-RSL
 9
            vs.                                             ORDER OF DISMISSAL
10                                                          WITH PREJUDICE
     MERCHANTS CREDIT CORPORATION, a
11   Washington corporation,
12                  Defendant.
13

14
            The Court, having reviewed the Stipulation of the Parties, enters the following Order:
15
            It is hereby ordered that all claims set forth in Plaintiff’s Complaint are dismissed with
16
     prejudice, and the case is dismissed with prejudice in its entirety, with each party bearing their
17
     own costs.
18
            There being no just cause for delay, the Clerk of the Court is directed to immediately
19
     enter this Order and close the above-captioned case.
20

21
            ENTERED this 7th day of December , 2020.
22

23

24
                                                  U.S. District Court Judge
25                                                Hon. Robert S. Lasnik

     ORDER OF DISMISSAL WITH PREJUDICE - 1
     2:20-cv-01764-RSL
